Citation Nr: 1614961	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-27 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial evaluation (rating) in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a left knee disorder, to include cellulitis. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issue of a left knee disability has been addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected PTSD has been manifested by difficulty in establishing and maintaining work and social relationships, homicidal and suicidal ideation, and reduced reliability and productivity at work. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 50 percent disability rating, but no higher, have been met for the Veteran's service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Ratings in General 

The Veteran requests a disability rating in excess of 30 percent for his PTSD.  Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability rating, 
38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In this case, the Veteran is seeking a higher rating for his service-connected PTSD, rated under Diagnostic Code 9411.  Ratings under this code are assigned based on the general rating formula for mental disorders.  The current 30 percent rating is warranted for a psychiatric disorder that causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The next highest rating of 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the actual degree of disability, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment than his assertions that a particular rating should be assigned.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms of a complex mental health condition, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks mental health training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating for Psychiatric Disorder

In his Notice of Disagreement, the Veteran contended that 30 percent is not an accurate rating.  Specifically, the Veteran was promoted at work and demoted due to his inability to work well with others.  He also contended that he has very few friends, isolates himself, and has a quick temper.   

During counseling at the Vet Center from June 2010 to November 2013, the Veteran often discussed occupational stress and relationship difficulties with his coworkers and family.  The Veteran consistently denied homicidal and suicidal ideation, but examples of both are present in the treatment records.  Specifically, during a marital argument in January 2012, the Veteran ran from his home with a gun.  In a lay statement submitted by the Veteran's wife in February 2015, she clarified that the Veteran threatened to commit suicide.  Additionally, records from May 2013 indicate the Veteran made a homicidal threat toward a manager at work.  In her February 2015 lay statement, the Veteran's wife clarified that he threatened to throw a hammer at a plant manager.  She also revealed that the Veteran told her he could not stand being around a certain individual at work and that "he could see himself going up to this man, putting a gun to his head, pulling the trigger and he could see his brains blow out the back of his head."   

Lay statements submitted by a work manager and supervisor confirm that the Veteran had difficulty handling occupational stressors and maintaining relationships with coworkers.  

The Veteran was afforded an initial evaluation for PTSD in December 2010.  A mental status examination revealed normal orientation, appropriate appearance and behavior, flattened affect, depressed mood, normal speech and concentration, panic attacks which occur less than once per week, signs of suspiciousness, appropriate thought process, and normal memory.  There was no report or signs of hallucinations, obsessive behavior, impaired judgment, or homicidal ideation.  Suicidal ideation was present.  The examiner remarked that the Veteran recognized he was unable to experience the quality of emotional intimacy that should characterize a marriage that has lasted as long as his, but that he felt unable to tolerate the closeness and self-disclosure required to improve his marriage.  The Veteran also reported difficulty getting along with people and a lack of interest in life that led to withdrawal and lack of continuity in occupational settings.  He was capable of managing his benefits payments and did not have difficulty performing activities of daily living.  The examiner described the Veteran's level of impairment from his PTSD as "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation." 

Additionally, the Veteran testified before the undersigned Veterans Law Judge in February 2016.  The Veteran reported that he held approximately 7 or 8 different jobs post-service, several of which he left due to an inability to work with others.  He had several disciplinary issues at his most recent job, including a three-day suspension for threatening the plant manager.  Currently, he explained that he is struggling and while the medication "takes the edge off," some days he feels like he's "drowning." The Veteran's wife reported that they had many close friends but they no longer socialize with anyone.  

In consideration of the lay and medical evidence, the Board finds that the Veteran's PTSD presents a disability picture that more nearly approximates the criteria for a 50 percent rating.  The evidence shows that the Veteran's mood disturbances, as well as his difficulty establishing and maintaining effective work relationships, resulted in occupational impairment with reduced reliability and productivity.  Additionally, the evidence shows that the Veteran has experienced homicidal and suicidal ideation throughout the period on appeal, and that his PTSD symptoms have had serious effects on his familial and social relationships.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disability more nearly approximates the criteria provided by the 50 percent rating under DC 9411 for the entire period on appeal.

The Board has reviewed the evidence and finds that the Veteran's disability does not warrant a rating higher than 50 percent.  Moreover, the Veteran and his representative specifically stated to the undersigned Veterans Law Judge that an initial rating of 50 percent would fully satisfy his PTSD claim.  Thus, Board will not further address this issue.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a Veteran may limit his appeal to particular issues if he expresses a clear intent to do so).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the Veteran's PTSD during the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9411 provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's PTSD is manifested by symptoms of irritability, outbursts of anger, social isolation, depression, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms and social and occupational impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  38 C.F.R. § 4.130; Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not suggest that the Veteran is unemployable and he has not alleged unemployability.  Consequently, the Board finds that there is no implicit claim for a TDIU. 


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied.  In September 2010, the RO mailed a pre-adjudicatory letter to the Veteran that outlined the evidence required to substantiate his claim, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice concerning his claim. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA medical treatment evidence, the Veteran's statements, and "buddy" statements submitted in support of the Veteran's claim.  The Veteran was also afforded a VA examination in December 2010.  This examination was adequate because it was performed by a medical professional, and was based on a review of the Veteran's record, history, and symptomatology, and included an in-person examination.  To the extent the examination was several years ago, the representative agreed at the hearing before the undersigned that if a 50 percent rating could be granted, this would satisfy the appeal, so no further development is needed, as the benefit sought can be granted without an updated examination. 

Additionally the Veteran provided testimony at a video hearing in February 2016.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  At the hearing, the Veteran submitted additional evidence along with a waiver of RO consideration.  The undersigned also discussed the fact that additional evidence had been received by the RO after issuance of the most recent supplemental statement of the case, and the representative agreed to waive any further RO action on that evidence as well.   Finally, although additional evidence was submitted after the Board hearing, which was relevant to the PTSD issue as it documented incidents in the workplace, there was no explicit waiver of RO consideration.  This is not needed, here, however, because as noted above, the benefit sought on appeal (a 50 percent rating) is being granted.


ORDER

Entitlement to a 50 percent disability rating, but no higher, is granted for the Veteran's service-connected PTSD, subject to the laws and regulations governing payment of monetary benefits.



	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran contends that he has had problems with his left knee since service, and that he experiences pain in cold weather and when he runs.  The Veteran's service treatment records show that he was diagnosed with left knee cellulitis in service.  Medical records from February 2013 show complaints of left knee pain that has persisted for years.  The records note that the context for this pain was that the Veteran "had a significant cellulitis with sepsis in [the left] knee while serving in VietNam."  The Veteran has not been afforded a VA examination regarding his left knee condition.  At this time, the Board is unable to make a determination on the merits of the Veteran's claim without a VA examination to assist in determining the exact nature of the Veteran's current left knee condition and whether it is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an orthopedic knee examination.  After a complete review of the claims file, the examiner should provide answers to the following:

a. Diagnose all current left knee disabilities.  All diagnostic tests deemed necessary by the examiner should be conducted.  Please see November 2012 x-ray report indicating mild joint space narrowing.

b. Is it at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability was caused or aggravated by service?  The examiner should address the Veteran's documented diagnosis of left knee cellulitis in service.  

A complete rationale for all opinions and conclusions expressed should be provided.  

2. After completion of the above tasks, adjudicate the Veteran's remaining claim on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


